Citation Nr: 1224068	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim sought.

In September 2008, March 2010, and September 2011, the case was remanded to the RO via the Appeals Management Center (AMC) for further development.  The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss (rated as 50 percent disabling), tinnitus (rated as 10 percent disabling) and otitis media (rated as noncompensable) with a combined disability rating of 60 percent.  The Veteran's bilateral hearing loss, tinnitus and otitis media affect a single body system and arise from a common etiology.

2.  Resolving all doubt in the Veteran's favor, the medical and lay evidence indicates that the Veteran is unemployable as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Service connection is in effect for the following disabilities: bilateral hearing loss (rated as 50 percent disabling); tinnitus (rated as 10 percent disabling); and otitis media (noncompensable.  His combined disability rating is 60 percent, given the fact that all of the Veteran's service connected disabilities affect a single body system they are considered a single disability for purposes of 38 C.F.R. § 4.16(a).  As these disabilities combine to 60 percent, the Veteran has a single service-connected disability ratable at 60 percent.

Evidence of record indicates the Veteran has a high school education and last worked in 1987 as a security guard. 

In March 2010, the Board remanded the claim, instructing the RO to provide the Veteran with a VA examination and to obtain an opinion as to whether the Veteran's service-connected otitis media, tinnitus, and bilateral hearing loss rendered the Veteran unable to obtain or maintain gainful employment without regard to his age or nonservice-connected disabilities.

In April 2010, the Veteran was afforded a VA examination with an audiologist.  The audiologist found that the Veteran's hearing loss, tinnitus, and otitis media combination "could preclude" the Veteran from obtaining gainful employment in situations where the Veteran would be required to hear within the range of a normal conversation level.  She also noted that the Veteran would be unable to localize where sounds were coming from due to the asymmetry of his hearing loss, as well as unable to differentiate words in background noise.  She additionally found that the Veteran would not be able to function well on the phone without amplification.  The audiologist deferred to a VA physician for further remarks on the Veteran's employability.

In May 2010, the Veteran was afforded a VA examination with a physician.  The physician opined that the Veteran was unable to drive due to dizzy spells.  During the examination, the Veteran had indicated that employment was difficult due to not being able to hear or follow instructions, and the employer feeling that the Veteran may be a liability due to his dizziness and falling.  The physician found, therefore, that the Veteran would not be able to obtain or retain any gainful employment due to his chronic vertigo, dizziness, and his hearing impairment.

In a September 2011 remand, the Board found the April 2010 and May 2010 examinations inadequate due to the fact that they were speculative and failed to consider only the Veteran's service connected disabilities in determining his employability.  Accordingly, remand instructions specifically requested an opinion relating to the question of unemployability only due to service-connected disabilities.  

Following remand, the Veteran was afforded two additional examinations.  The Veteran was provided with an examination in September 2011 in which the examiner again considered the Veteran's non-service connected disabilities in her consideration of the Veteran's employability.

Finally, in a March 2012 VA examination report, the VA examiner determined that the Veteran had a severe communicative disorder due to his severe hearing loss.  The examiner further opined that the Veteran had severe impairment due to his service connected tinnitus, ear infection and impaired hearing.  The examiner stated that the Veteran's severe to profound hearing loss resulted in an inability to compete in the work place.  

The Board notes that the record includes Social Security Administration records which note that the Veteran is unable to maintain employment due to a learning disability.  The record additionally includes statements from physicians and the Veteran which suggest that the Veteran is unable to maintain employment due to a multitude of non-service connected disorders to include psychiatric, orthopedic and genitourinary disorders.  Nonetheless, given the medical opinions above, his level of education, and the fact that he was last employed as a security guard, an occupation that certainly would be significantly hampered by a severe to profound hearing loss, the Board finds that, resolving the benefit of the doubt in the Veteran's favor, the preponderance of the evidence weighs in favor of a total disability rating based on individual unemployability.  

Given the above, the Board finds that with reasonable doubt resolved in favor of the Veteran, entitlement to a TDIU is established.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


